Exhibit 10.6

2010 Performance Based Restricted Stock Unit Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the NCR Corporation 2006 Stock Incentive Plan, as amended and restated
effective December 31, 2008 (the “Plan”), as described on the restricted stock
unit information page on the website of the third party Plan administrator for
NCR Corporation (referred to herein, together with its affiliate companies, as
“NCR”), subject to the terms and conditions of this 2010 Performance Based
Restricted Stock Unit Agreement (this “Agreement”) and the Plan.

1. Subject to potential reduction as set forth in Section 2 and further subject
to the other terms and conditions of this Agreement, one hundred fifty percent
of the Stock Units will become nonforfeitable (“Vested”) on December 31, 2012
(your “Vesting Date”), provided that (i) the Compensation and Human Resource
Committee of the NCR Board of Directors (the “Committee”) has certified that NCR
has achieved the level of Return on Capital (as defined below) described in your
award letter for the period from January 1, 2010, through December 31, 2011 (the
“Performance Period”), and (ii) you are continuously employed by NCR until your
Vesting Date. In all cases, the Committee shall certify whether NCR has achieved
the specified level of Return on Capital within seventy (70) days following the
end of the Performance Period.

2. The actual number of Stock Units that become Vested based on achieving the
level of Return on Capital during the Performance Period described in your award
letter may be reduced by the Committee in its sole and absolute discretion based
on such factors as the Committee determines to be appropriate and/or advisable
including without limitation NCR’s achievement of Non-Pension Operating Income
Minus Capital Charge (“NPOICC”) for the Performance Period. It is the current
intention of the Committee that the Committee will exercise its discretion to
reduce the number of Stock Units that will Vest based on NCR’s achievement of
NPOICC for the Performance Period as set forth in the following chart, provided,
that the Committee reserves the right to deviate from such reduction formula
based on achievement of NPOICC and may reduce the number of Stock Units that
will Vest based on such other factors as the Committee in its sole and absolute
discretion determines to be appropriate and/or advisable; provided, however,
that it is the intention of the Committee that it will deviate from such
reduction formula based on achievement of NPOICC only in extreme and unusual
circumstances:

 

NPOICC Level

   Stock Units Earned (as a % of
Stock Units Awarded)  

Threshold

   25 % 

Target

   100 % 

Maximum

   150 % 



--------------------------------------------------------------------------------

3. “NPOICC” is defined as (A minus (B times C)). “A” equals “Non-Pension
Operating Income” (which is operating income before defined benefit pension
expense (or income) and including costs attributable to stock options) for the
Performance Period, as reported by NCR at the conclusion of the Performance
Period. “B” equals “Controllable Capital”, which is working capital (comprised
of accounts receivable plus inventory, minus the sum of accounts payable,
deferred revenue and customer deposits), plus the sum of Property, Plant &
Equipment, other current assets excluding taxes, and capitalized software, minus
the sum of payroll and employee benefits and other current liabilities,
excluding taxes and severance (FAS 112 liability). “C” equals 10%, which
approximates NCR’s weighted average cost of capital.

4. For purposes of this Agreement, “Return on Capital” shall mean Non-Pension
Operating Income divided by Controllable Capital, each as defined in Section 3
above.

5. Except as may be otherwise provided in Sections 6 or 7 below or pursuant to
an election under Section 14(k) of the Plan, any Vested Stock Units will be paid
to you within seventy (70) days after the earlier of (i) your Vesting Date, or
(ii) your Termination of Employment (as defined in the Plan). Such Vested Stock
Units will be paid to you in shares of NCR common stock (such that one Stock
Unit equals one share of NCR common stock) or, in NCR’s sole discretion, in an
amount of cash equal to the Fair Market Value (as defined in the Plan) of such
number of shares of NCR common stock as of the Vesting Date (or such earlier
date upon which the Stock Units have become Vested pursuant to Section 6 of this
Agreement), or a combination thereof.

6. Certain Events Prior to Your Vesting Date.

(a) In the event of your Termination of Employment (as defined in the Plan) with
NCR prior to your Vesting Date due to: (i) your death; (ii) cessation of active
employment by NCR as a result of a disability for which you qualify for benefits
under the NCR Long-Term Disability Plan or another long-term disability plan
sponsored by NCR (“Disability”); (iii) Retirement (defined as termination by you
of your employment with NCR at or after age 55 with the consent of the Committee
other than, if applicable to you, for Good Reason (as described below) following
a Change in Control (as defined in the Plan)); or (iv) reduction-in-force; then,
based upon the Committee’s certification of Return on Capital and any
discretionary reduction in the number of Vested Stock Units pursuant to
Section 2, a pro rata portion of the Stock Units will become Vested, effective
as of the end of the Performance Period or, if later, the date of your
Termination of Employment. The pro rata portion will be determined by
calculating the total number of shares or cash you would have received (through
Vesting of Stock Units) if your NCR employment had not terminated prior to your
Vesting Date, and multiplying that number by a fraction, the numerator of which
is the number of full and partial months of employment you completed after the
date of grant of this award, and the denominator of which is thirty-six months.
In the event of your Termination of Employment (as defined in the Plan) with NCR
prior to the end of the Performance Period under the circumstances described in
this Section 6(a), then, subject to Section 7 below, the pro rata portion of
your Vested Stock Units will be paid within seventy (70) days following the end
of the Performance Period.



--------------------------------------------------------------------------------

(b) Notwithstanding any provision in this Agreement to the contrary other than
Sections 8, 13, 14, 15 and 20:

(i) in the event a Change in Control occurs on or prior to December 31, 2010 and
this restricted stock unit award is not assumed, converted or replaced by the
continuing entity, the Stock Units shall Vest immediately prior to the Change in
Control (without regard to performance or pro-ration) at the “Target” level;

(ii) in the event a Change in Control occurs after December 31, 2010 and this
restricted stock unit award is not assumed, converted or replaced by the
continuing entity, the Stock Units shall Vest as follows:

(A) if such Change in Control occurs prior to the end of the Performance Period,
the Stock Units will Vest immediately prior to the Change in Control (without
regard to performance after the Change in Control or pro-ration) based on actual
performance to date as of the last day of the month immediately preceding the
month in which the Change in Control occurs, except that if the Change in
Control occurs during the first five days of the month, then actual performance
to date will be measured as of the last day of the month before the month
immediately preceding the month in which the Change in Control occurs, and

(B) if such Change in Control occurs on or after the end of the Performance
Period, the Stock Units will Vest immediately prior to the Change in Control
(without regard to pro-ration) based on actual performance during the
Performance Period;

(iii) except as provided in Section 6(b)(v), in the event of a Change in Control
on or prior to December 31, 2010 wherein this restricted stock unit award is
assumed, the Stock Units will Vest on your Vesting Date (without regard to
performance or pro-ration) at the “Target” level, subject to your continued
employment through and until your Vesting Date;

(iv) except as provided in Section 6(b)(v), in the event of a Change in Control
after December 31, 2010 wherein this restricted stock unit award is assumed, the
Stock Units shall Vest as follows:

(A) if such Change in Control occurs prior to the end of the Performance Period,
the Stock Units will Vest on your Vesting Date (without regard to performance
after the Change in Control or pro-ration) based on actual performance to date
as of the last day of the month immediately preceding the month in which the
Change in Control occurs, except that if the Change in Control occurs during the
first five days of the month, then actual performance to date will be measured
as of the last day of the month before the month immediately preceding the month
in which the Change in Control occurs, in each case subject to your continued
employment through and until your Vesting Date, and



--------------------------------------------------------------------------------

(B) if such Change in Control occurs on or after the end of the Performance
Period, the Stock Units will Vest on your Vesting Date (without regard to
pro-ration) based on actual performance during the Performance Period, subject
to your continued employment through and until your Vesting Date; and

(v) notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment (as defined in the Plan) by NCR other than for Cause (as defined in
the NCR Change in Control Severance Plan, to the extent that you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan) or Disability (as
defined in the Plan) or, if you are a participant in the NCR Change in Control
Severance Plan, an NCR Severance Policy or a similar arrangement that defines
“Good Reason” in the context of a resignation following a Change in Control and
you terminate your employment for Good Reason as so defined, to the extent not
then-Vested, the Stock Units shall Vest immediately upon your Termination of
Employment at the level specified in clause (iii) or (iv) as applicable. In the
event of your Termination of Employment (as defined in the Plan) with NCR on or
prior to the end of the Performance Period under the circumstances described in
this Section 6(b)(v), then, subject to Section 7 below, the pro rata portion of
your Vested Stock Units will be paid within seventy (70) days following the end
of the Performance Period.

(c) If your employment terminates prior to your Vesting Date for any reason
other than as otherwise described in this Section 6, the Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid (as the case may be).

7. Section 409A of the Code. The intent of the parties is that payments under
this Agreement comply with Section 409A of the Code or are exempt therefrom, and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.

(a) Termination of Employment. A Termination of Employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of Stock Units subject to Section 409A of the Code upon or following
a Termination of Employment unless such termination is also a “separation from
service” within the meaning of Section 409A and you are no longer providing
services (at a level that would preclude the occurrence of a “separation from
service” within the meaning of Section 409A) to NCR as an employee or
consultant, and for purposes of any such provision of this Agreement, references
to a “termination,” “Termination of Employment” or like terms shall mean
“separation from service” within the meaning of Section 409A of the Code.

(b) Payment Delay for Specified Employees. If you are a “specified employee” on
the date of your separation from service, as determined under NCR’s policy for
identifying specified employees, then to the extent required in order to comply
with Section 409A of the Code, all payments made under this Agreement that
constitute a



--------------------------------------------------------------------------------

“deferral of compensation” within the meaning of Section 409A of the Code that
are provided as a result of your “separation from service” within the meaning of
Section 409A of the Code for any reason other than your death and that would
otherwise be paid or provided during the first six months following such
separation from service shall be accumulated through and paid within 30 days
after the first business day that is more than six months after the date of your
separation from service (or, if you die during such six-month period, within 30
days after your death).

(c) Acceleration of Payment. Notwithstanding anything to the contrary contained
in this Agreement, NCR may, at any time in its sole discretion and to the extent
permitted by Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate this
Agreement and pay all outstanding Stock Units to you within 30 days before or 12
months after a “change in the ownership,” a “change in the effective control” or
a “change in the ownership of a substantial portion of the assets” of NCR within
the meaning of Section 409A of the Code.

8. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 8.

9. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of NCR and securities of entities other than NCR) for the Stock
Units subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities). The Committee will adjust the Performance Goals (as defined in the
Plan) applicable to any awards to reflect any unusual or non-recurring events
and other extraordinary items, impact of charges for restructurings,
discontinued operations, and the cumulative effects of accounting or tax
changes, each as defined by generally accepted accounting principles and as
identified in NCR’s financial statements, notes to the financial statements,
management’s discussion and analysis or other NCR filings with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

10. At all times before your Vesting Date, the Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Stock Units are to be paid in
the form of shares of NCR common stock, NCR will instruct its transfer agent
and/or third party Plan administrator to record on your account the number of
such shares underlying the number of Stock Units, and such shares will be freely
transferable.

11. Any cash dividends declared before your Vesting Date on the shares
underlying the Stock Units shall not be paid currently, but shall be converted
into additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 11, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of NCR’s common stock on the Dividend Payment Date.

12. (a) NCR has the right to deduct or cause to be deducted, or collect or cause
to be collected, with respect to the taxation of the Stock Units, any federal,
state or local taxes required by the laws of the United States or any other
country to be withheld or paid with respect to the Stock Units, and you or your
legal representative or beneficiary will be required to pay any such amounts.
Except as otherwise provided in this Section 12, your acceptance of this award
of Stock Units constitutes your instruction to NCR and any brokerage firm
determined acceptable to NCR for such purpose to sell on your behalf the whole
number of shares of NCR common stock underlying the Vested Stock Units as NCR
determines to be appropriate to generate cash proceeds sufficient to satisfy
such tax withholding requirements. Any such shares of NCR common stock will be
sold on the day(s) the requirement to withhold taxes arises (e.g., the date that
Stock Units become Vested) or as soon thereafter as practicable. You will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold NCR harmless from any losses, costs, damages, or expenses
related to any such sale. You acknowledge that neither NCR nor its designee is
under any obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the tax
withholding requirements. Accordingly, you agree to pay to NCR as soon as
practicable, including through additional payroll withholding, any amount of
such taxes required to be withheld that is not satisfied by the sale of NCR
common stock described above. You acknowledge that this Section 12(a) is
intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is to be
interpreted to comply with the requirements of Rule 10b5-1(c), and that you are
not aware of any material, nonpublic information with respect to NCR or any
securities of NCR as of the date of this Agreement.

(b) Notwithstanding the foregoing, if at the time that any shares of NCR common
stock would otherwise be sold to satisfy tax withholding requirements pursuant
to Section 12(a) you are an executive officer subject to the provisions of
Section 16 of the Exchange Act, you hereby consent and direct that, in lieu of
such sale, NCR shall



--------------------------------------------------------------------------------

withhold the whole number of shares of NCR common stock underlying the Vested
Stock Units as NCR, in its sole discretion, deems necessary to satisfy such tax
withholding requirements, and you agree to pay to NCR, including through
additional payroll withholding, any amount of such taxes required to be withheld
that is not satisfied by the withholding of common stock described in this
Section 12(b).

(c) Notwithstanding the foregoing, if you are paid through a non-United States
NCR payroll system, you agree that NCR may satisfy any tax withholding
requirements with respect to the Stock Units by withholding cash from
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the tax withholding requirements.

13. In exchange for the Stock Units, you agree that during your employment with
NCR and for a twelve (12) month period after the termination of employment (or
if applicable law mandates a maximum time that is shorter than twelve
(12) months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR:
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 12) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates, or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. If you breach the terms of this Section 13, you
agree that in addition to any liability you may have for damages arising from
such breach, any Stock Units that have not yet Vested will be immediately
forfeited, and you will pay to NCR the Fair Market Value of any Stock Units that
have Vested or cash paid to you in lieu of such Stock Units that were issued
during the twelve (12) months prior to the date of termination of your
employment. Such Fair Market Value shall be determined as of your Vesting Date.
If you breach the terms of this Section 13 prior to your Vesting Date but after
your employment terminates due to the circumstances described in the
Section 6(a), your award will be forfeited and you will not receive a pro rata
portion of the Stock Units.

As used in this Section 13, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.



--------------------------------------------------------------------------------

14. By accepting the Stock Units, you acknowledge and agree that, to the extent
that the Stock Units constitute “Covered Incentive Compensation” subject to the
terms of NCR’s Compensation Recovery Policy, as the same may be in effect from
time to time (the “Compensation Recovery Policy”), then, notwithstanding any
other provision of this Agreement to the contrary, you may be required to
forfeit or repay any or all of the Stock Units pursuant to the terms of the
Compensation Recovery Policy. Further, you acknowledge and agree that NCR may,
to the extent permitted by law, enforce any repayment obligation pursuant to the
Compensation Recovery Policy by reducing any amounts that may be owing from
time-to-time by NCR to you, whether as wages, severance, vacation pay or in the
form of any other benefit or for any other reason.

15. By accepting the Stock Units, you agree that, where permitted by local law,
any controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR shall be resolved by arbitration. If you are
employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio, without regard to its conflict of laws
principles. Each party shall bear its own attorney’s fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States. The Stock Units will be forfeited if the Committee
determines that you engaged in misconduct in connection with your employment
with NCR. If any portion of this paragraph is held to be unenforceable, it shall
be severed and shall not affect either the duty to arbitrate or any other part
of this paragraph.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 13, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 13, NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.

16. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any shares of NCR common stock
underlying the Stock Units. In the event of your death, any such shares
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other shares of NCR common stock underlying the Stock Units not



--------------------------------------------------------------------------------

designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the shares of NCR common stock underlying the Stock Units in question may be
transferred to your estate, in which event NCR will have no further liability to
anyone with respect to such shares.

17. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

18. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the NCR Board of Directors or the Committee.

19. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 15 of this Agreement shall prevail.

20. Notwithstanding any other provision of this Agreement, this award of Stock
Units and your right to receive payment of any Stock Units that become Vested
hereunder are subject to your timely annual certification to NCR’s Code of
Conduct, and in the event of your failure to timely provide any such
certification as may be required prior to the date that Stock Units would
otherwise be paid under this Agreement, those Stock Units shall be forfeited.